Opinion filed August 31,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
Nos. 11-11-00064-CR, 11-11-00065-CR, 11-11-00066-CR,
11-11-00067-CR, 11-11-00068-CR, 11-11-00069-CR, &
11-11-00070-CR
                                                    __________
 
                                  OTIS
MAX COLLINS, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                    On
Appeal from the 90th District Court
                                                          Stephens
County, Texas
      Trial Court Cause Nos. F32573, F32576, F32577,
F32865, F32866, F32867, & F32868
 

 
                                            M
E M O R A N D U M    O P I N I O N
            Otis
Max Collins entered open pleas of guilty to the offenses of possession of
between four and two hundred grams of methamphetamine (Cause No.
11-11-00064-CR), unlawful possession of a firearm by a felon (Cause No.
11-11-00065-CR), burglary of a habitation (Cause No. 11-11-00066-CR),
prohibited sexual conduct (Cause No. 11-11-00067-CR), prohibited sexual conduct
(Cause No. 11-11-00068-CR), sexual assault of a child (Cause No.
11-11-00069-CR), and sexual assault of a child (Cause No. 11-11-00070-CR).  Appellant
also entered a plea of “true” to the enhancement allegation in the four
sexually related cases.  After accepting appellant’s pleas, the trial court assessed punishment at confinement in the Institutional
Division of the Texas Department of Criminal Justice for terms of fifteen
years, ten years, fifteen years, fifteen years, fifteen years, ninety-nine
years, and ninety-nine years, respectively, and assessed a fine of $5,000 in
each case.  The trial court ordered the sentences in the first five cases to
run concurrently with each other, and it ordered the sentences for the two
convictions for sexual assault of a child to run concurrently with each other
but consecutively to the fifteen-year sentences for the offenses of prohibited
sexual conduct.  We dismiss the appeals.  
Appellant’s
court-appointed counsel has filed in each appeal a motion to withdraw.  Each
motion is supported by a brief in which counsel professionally and
conscientiously examines the record and applicable law and states that he has
concluded that the appeal is frivolous.  Counsel has provided appellant with a
copy of the briefs and advised appellant of his right to review the records and
file a response to counsel’s briefs.  No response has been filed.[1] 
Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 (Tex.
Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App.
1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie
v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State,
436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
            Following the procedures outlined in Anders
and Schulman, we have independently reviewed the records, and we agree
that the appeals are without merit and should be dismissed.  Schulman,
252 S.W.3d at 409.  We note that counsel has the responsibility to advise
appellant that he may file a petition for discretionary review by the Texas
Court of Criminal Appeals.  Tex. R. App.
P. 48.4 (“In criminal cases, the attorney representing the defendant on
appeal shall, within five days after the opinion is handed down, send his
client a copy of the opinion and judgment, along with notification of the
defendant’s right to file a pro se petition for discretionary review under Rule
68.”).  Likewise, this court advises appellant that he may file a petition for
discretionary review pursuant to Tex. R.
App. P. 68.  
The
motions to withdraw are granted, and the appeals are dismissed.  
 
August 31, 2011                                                                                 PER
CURIAM
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Kalenak, J.




[1]By
letter dated July 14, 2011, this court notified appellant that his response, if
he chose to file one, was due in this court on or before August 15, 2011.